Opinion of the Court
Quinn, Chief Judge:
A general court-martial in Okinawa convicted the accused of larceny of Government property and the wrongful sale thereof to an Okinawan, in violation of Articles 121 and 108, Uniform Code of Military Justice, 10 USC §§ 921 and 908, respectively. On this appeal he contends that certain pretrial statements made by him were improperly admitted in evidence.
In late September 1965, Lance Corporal Thomas J. Sasso overheard some conversation between two Marines at a bar in Okinawa. They were “bragging” about the money they made in black-market sales of stolen Marine Corps “gear.” Sasso had a ’’pretty good idea” the equipment was going “to the Viets.” Apparently disturbed by the incident, he reported it the next day to his executive officer, who communicated with the Office of Naval Intelligence. As a result, two agents conferred with Sasso. He related what he had heard, and indicated to the agents he would like to help “expose” the illegal traffic. They agreed that Sasso could “work” with them by pretending he was engaged in illegal transactions with Okinawans. The agents and Sasso arranged to maintain “close contact” so that Sasso could report what he heard and observed. Agent Bernard Taylor explicity instructed Sasso he *127was not “to question anybody” about anything, and was to “make damned sure” he did not say “‘[l]et’s do this and let’s do that,’ ” because that would constitute “entrapment.”
After his conference with the agents, Sasso began “to play it bad” to establish an unsavory reputation. He learned about a number of illegal activities which he reported to the agents. One of his reports implicated Private First Class Marvin K. Minson in the theft of Government property. Questioned on November 8, 1965, by ONI agents, Minson admitted he committed numerous thefts in conjunction with different persons, and he identified the accused as one of the latter. On December 18, 1965, Sasso conferred with Agent Taylor in his office in the quonset hut occupied by the ONI. The office opened on a small waiting room. As Sasso left the office and entered the waiting room, he remarked over his shoulder, “ ‘[y]ou ain’t getting nothing out of me.’ ” His remark was calculated to make the people in the waiting room think he was a suspect. Three persons were in the waiting room; one was the accused. Within a few moments two of the others were called in for questioning, leaving Sasso alone with the accused.
Sasso had not previously met the accused, and did not know him by name, but he knew he was present for questioning. Although not certain, Sasso admitted it was “very possible” he started a conversation with the accused. He told the accused he was involved in some “runs” (the theft and sale of Government property), and “some of the guys were talking” but .others “weren’t.” Sasso asked no questions of the accused, but hoped he “would talk.” The accused did. He told Sasso he had stolen more than thirty sections of pipe, which he later sold.
At trial, defense counsel objected to Sasso’s testimony as to the accused’s incriminating statements on the ground he was a “de facto” agent and should •have warned the accused of his rights under Article 31 of the Uniform Code before talking to him. The law officer overruled the objection, and admitted the testimony. On this appeal, the accused has enlarged his trial objection to include an allegation that the procedure by which the statements were obtained deprived him of his constitutional right to counsel.
We are not inclined to denigrate or defend Sasso’s relationship to the ONI. Whether he was an “informer,” with the overlay of opprobrium that term implies, or a conscientious and courageous Marine who deserved the thanks of the law-abiding community, is immaterial to the questions before us. Neither the Uniform Code of Military Justice nor the Constitution of the United States requires that, at all times and in all situations, a person desiring to learn about the criminal activities of another first proclaim himself an arm of the law, or one dedicated to its enforcement. Long ago we held that the Article 31 requirement that an accused or suspect not be interrogated or requested to make a statement without first being advised of his right to remain silent, does not apply to an undercover agent who merely engages in ordinary conversation with an unwary suspect. United States v Gibson, 3 USCMA 746, 14 CMR 164. Similarly, the Supreme Court of the United States has determined that conversations between a suspect and a person secretly cooperating with the police do not violate the Fifth Amendment’s prohibition against compulsory self-incrimination. Hoffa v United States, 385 US 293, 17 L ed 2d 374, 87 S Ct 408, 414 (1966). The record before us demonstrates that no promise, direct or implied, was made to the accused that he could converse with Sasso in confidence. Cf. United States v Green, 15 USCMA 300, 35 CMR 272.
Relying upon Massiah v United States, 377 US 201, 12 L ed 2d 246, 84 S Ct 1199 (1964), appellate defense counsel contend the pretrial statements were obtained in deprivation of the accused's right to counsel. Decisions of the Supreme Court of the United States as to scope of this constitutional privilege are applicable to the military. United States v Tempia, 16 USCMA 629, 37 CMR 249. However, the facts in this case are different from those in Massiah. There, the accused and a companion, Colson, were indicted for *128conspiracy to possess narcotics. Colson decided to cooperate with Federal agents investigating ramifications of the conspiracy. With his consent, a radio transmitter was concealed under the front seat of his car. Later, he succeeded in engaging the accused in conversation in the car. The conversation was transmitted to, and recorded by, the agents. At trial, the defense objected to the admission in evidence of the statements made by the accused on the ground he had been deprived of his right to counsel. The Supreme Court sustained the contention. It held that, after indictment, a defendant cannot be interrogated either by the police or a person cooperating with them, without first being advised of his right to counsel. Here, the accused was not under charges when he conversed with Sasso; and, by fair inference, it appears he was not even under arrest. In the Tempia case, we recognized that an order or direction to an accused to report to a law enforcement agent’s office for questioning is a significant deprivation of his freedom of action and makes the conditions of his interrogation by the agent comparable to the “custodial interrogation” which the Supreme Court held requires preliminary advice as to the right to counsel at the interrogation. Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966). We are not informed as to the circumstances of the accused’s appearance at the ONI office, but an assumption that he was there by direction is no help to him. No element of custodial coercion confronted him. Sasso represented himself not as an arm of the law, but as its enemy. He appeared as a self-confessed criminal. The fact that Sasso was not in truth the kind of person the accused believed him to be was the risk he took when he engaged in the conversation. Lopez v United States, 373 US 427, 10 L ed 2d 462, 83 S Ct 1381 (1963).
No inherent compulsion-! of a police atmosphere appear in the conversation between Sasso and the accused. Sasso testified he asked no questions. After listening to Sasso’s story of criminal conduct, the accused elected to disclose his own complicity in a similar crime. His choice was not the product of a false sense of security induced by a friendly official. Cf. United States v Beck, 15 USCMA 333, 35 CMR 305. Sasso was not the accused’s friend, and had never before talked to him. In their conversation none of the accused’s weaknesses of intellect or fortitude were pitted against the powers, real or imagined, of the Government. The only picture which emerges from the record is that of a completely casual conversation between strangers. And the only kind of pressure discernible in the situation, if it can be described as such, is that human quality which leads one person to talk about his life when he hears another discussing his own. The hope by an undercover agent that a suspect will talk in response to that human quality is not coercion or unlawful influence. See Osborn v United States, 385 US 323, 17 L ed 2d 394, 87 S Ct 429 (1966). Had the conversation between Sasso and the accused taken place on a park bench, at a bar, or in the accused’s own quarters, there could be no doubt as to the admissibility of the accused’s incriminatory statements. Hoffa v United States, supra. The fact that the conversation took place i_r the waiting room of a police station does not cloak it with a constitutional immunity greater than that present in other public places. See Lanza v New York, 370 US 139, 145, 8 L ed 2d 384, 82 S Ct 1218 (1962). As we read the record, it demonstrates that the pretrial statements were freely made, without coercion or inducement and under circumstances which did not require preliminary advice as to the right to remain silent and the right to counsel. See Morgan v United States, 377 F2d 507 (CA 1st Cir) (1967). There was no “custodial interrogation,” as postulated in Miranda, and no pending proceeding entitling the accused to counsel, as defined in Messiah.
The decision of the board of review is affirmed.
Judge Kilday concurs.